Citation Nr: 1442176	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-04 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for spastic colitis with inflamed colon, stomach pain, and diarrhea.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for pain in lower extremities (hereinafter "a lower extremity disorder").

4.  Entitlement to service connection for a bacterial infection


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1951 to November 1951.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for spastic colitis and a hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current lower extremity disorder.

2.  The Veteran does not have a current bacterial infection or current residuals of an in-service bacterial infection.


CONCLUSIONS OF LAW

1.  A lower extremity disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  A bacterial infection was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issues were most recently adjudicated in a January 2012 statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  Where service records are unavailable, VA has a heightened duty to assist the appellant.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  The Veteran has been notified of the unavailability of some of his service records.  Apparently they were lost in the accidental fire at the National Personnel Records Center in 1973.  The Board is aware of the heightened duty to assist in such cases, and all appropriate action has been taken herein.

The Board notes that the Veteran has not been afforded a VA examination concerning his claims for service connection for a lower extremity disorder and a bacterial infection.  The Board, however, finds that no such examination is required in this case.  There is no competent evidence of a bacterial infection or lower extremity problems during service or that current complaints are related to any event during service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); 38 C.F.R. § 3.303(a).

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the appellant is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends he experiences pain in his lower extremities and symptoms of a bacterial infection related to his military service.

The Board is unable to grant service connection for a lower extremity disorder or bacterial infection because there is no evidence of a current disability.

As previously noted, the Veteran's service treatment records are unavailable for review.  There are no private or VA treatment records indicating a current diagnosis of a lower extremity disorder, bacterial infection, or residuals of a bacterial infection.

In considering the Veteran's own statements as to his current disorders, he is competent to testify about observable symptomatology; however, as a layperson, he has not provided any evidence to demonstrate he is qualified to diagnose a lower extremity disorder or bacterial infection.  None of the Veteran's statements establish a current disability.  Further, in a May 2009 statement, the Veteran did not contend his lower extremity complaints began in service.  Rather, his statement appears to imply his lower extremity complaints began after separation from service.  To the extent the Veteran asserts that he has spastic colitis with inflamed colon, stomach pain, and diarrhea are a result of a bacterial infection, such will be addressed in a future adjudication as that issue is being remanded for additional development.

Because the Veteran does not have a current disability for which service connection can be granted, entitlement to service connection for a lower extremity disorder and for a bacterial infection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claims are denied.
ORDER

Entitlement to service connection for pain in the lower extremities is denied.

Entitlement to service connection for a bacterial infection is denied.


REMAND

Additional evidentiary development is necessary before the claims for spastic colitis and a hearing loss disability can be properly adjudicated. 

The Veteran contends his spastic colitis is related to his military service.  In his May 2009 statement, the Veteran indicated he received treatment during service at the Army hospital in Fort Dix.  Although his service treatment records are unavailable due to fire, there does not appear to have been a separate attempt made to obtain hospitalization records from the Army hospital in Fort Dix.  An attempt to obtain such records should be conducted upon remand.  

In February 2010, the Veteran attended a VA examination and the examiner, a nurse practitioner, was unable to provide an opinion as to the etiology of his spastic colitis without resorting to mere speculation due to a lack of medical documentation to support chronic care.  Contrastingly, in a May 2010 statement, the Veteran's private physician offered an opinion that his spastic colitis/irritable bowel syndrome was exacerbated by or a result of physical/emotional distress related to the conditions of service.  An additional opinion is needed to clarify the etiology of the Veteran's spastic colitis.

As for his claim for a hearing loss disability, in a February 2010 statement, the Veteran reported he was examined by audiology on September 15, 2009.  He identified the provider as L.K.  The Veteran contends that L.K. diagnosed hearing loss in both ears and fitted him for hearing aids.  It is unclear if this treatment was provided by VA or a private practitioner.  Attempts should be made to obtain these relevant records.  

Inasmuch as the case is being remanded, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In his March 2010 email correspondence, the Veteran stated he began receiving treatment at a VA facility approximately one and a half years ago.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, obtain any separately stored inpatient treatment records related to his hospitalization for any gastrointestinal problems during service.  Specifically, efforts should be made to obtain records from the Army Hospital in Fort Dix.  

2.  Obtain and associate any outstanding pertinent VA and private treatment records with the electronic claims file.  Contact the Veteran to identify the dates and locations of any relevant treatment, to include the September 15, 2009 hearing examination by L.K.  

3.  After the aforementioned development has been completed, refer the Veteran's claims file to an appropriate VA examiner for a clarifying opinion as to the etiology of the Veteran's spastic colitis.  The examiner must review the Veteran's electronic records.  The examination report should indicate that these files were reviewed.

After reviewing the record, the examiner is asked to respond to the following: 

(a)  Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's spastic colitis had its clinical onset during his period of active service or is in any way related to service.  

(b)  Comment on the May 2010 opinion from the Veteran's private physician.  Explain any agreement or disagreement.

The examiner should accept as fact that the Veteran did not have any gastrointestinal disorders upon entering military service.  

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  The examiner should consider the Veteran's lay contentions as to the onset of his symptomatology.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  If it is determined that an examination is necessary, such should be scheduled.

4.  Readjudicate the issues on appeal.  If any benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded, to include evidence of an in-service injury or event leading to a hearing loss disability.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


